            Case 1:20-cr-00107-DAD-BAM Document 17 Filed 12/02/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 1:20-CR-00107-DAD-BAM
11
                                   Plaintiff,             STIPULATION TO CONTINUE STATUS
12                                                        CONFERENCE AND TO EXCLUDE TIME
                            v.                            UNDER SPEEDY TRIAL ACT; AND ORDER
13
     CHRISTOPHER PATTERSON,                               DATE: December 9, 2020
14                                                        TIME: 1:00 p.m.
                                  Defendant.              COURT: Hon. Barbara A. McAuliffe
15

16
            This case is set for status conference December 9, 2020. On May 13, 2020, this Court issued
17
     General Order 618, which suspends all jury trials in the Eastern District of California “until further
18
     notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18
19
     U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s
20
     judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after
21
     May 2, 2021.1 This and previous General Orders, as well as the declarations of judicial emergency,
22
     were entered to address public health concerns related to COVID-19.
23
            Although the General Orders and declarations of emergency address the district-wide health
24
     concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision
25
     “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record
26
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30     PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:20-cr-00107-DAD-BAM Document 17 Filed 12/02/20 Page 2 of 4


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such
10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

12 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14           The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to
21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24           In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date
27
             2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00107-DAD-BAM Document 17 Filed 12/02/20 Page 3 of 4


1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

2 pretrial continuance must be “specifically limited in time”).

3                                               STIPULATION

4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

5 through defendant’s counsel of record, hereby stipulate as follows:

6          1.     By previous order, this matter was set for status on December 9, 2020.

7          2.     By this stipulation, defendant now moves to continue the status conference until February

8 24, 2021, and to exclude time between December 9, 2020, and February 24, 2021, under 18 U.S.C.

9 § 3161(h)(7)(A), B(iv) [Local Code T4].
10         3.     The parties agree and stipulate, and request that the Court find the following:

11                a)      The government has represented that the discovery associated with this case has

12         been either produced directly to counsel and/or made available for inspection and copying.

13                b)      Counsel for defendant desires additional time to consult with his client, to review

14         the current charges, to conduct investigation and research related to the charges, to review

15         discovery for this matter, and to discuss potential resolutions with his client and counsel for the

16         government.

17                c)      Counsel for defendant has had a busy trial schedule in state court, which has

18         delayed his ability to conduct the above-listed actions.

19                d)      Counsel for defendant believes that failure to grant the above-requested

20         continuance would deny him/her the reasonable time necessary for effective preparation, taking

21         into account the exercise of due diligence.

22                e)      The government does not object to the continuance.

23                f)      Based on the above-stated findings, the ends of justice served by continuing the

24         case as requested outweigh the interest of the public and the defendant in a trial within the

25         original date prescribed by the Speedy Trial Act.

26                g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

27         et seq., within which trial must commence, the time period of December 9, 2020 to February 24,

28         2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

     STIPULATION REGARDING EXCLUDABLE TIME               3
30   PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00107-DAD-BAM Document 17 Filed 12/02/20 Page 4 of 4


 1          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 2          of the Court’s finding that the ends of justice served by taking such action outweigh the best

 3          interest of the public and the defendant in a speedy trial.

 4          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 5 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 6 must commence.

 7          IT IS SO STIPULATED.

 8

 9
      Dated: December 2, 2020                                 MCGREGOR W. SCOTT
10                                                            United States Attorney
11
                                                              /s/ LAURA D. WITHERS
12                                                            LAURA D. WITHERS
                                                              Assistant United States Attorney
13

14
      Dated: December 2, 2020                                 /s/ DAVID A. TORRES
15                                                            DAVID A. TORRES
16                                                            Counsel for Defendant
                                                              CHRISTOPHER PATTERSON
17

18

19                                                    ORDER

20          IT IS SO ORDERED that the status conference is continued from December 9, 2020, to February

21 24, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to

22 18 U.S.C.§ 3161(h)(7)(A), B(iv).

23 IT IS SO ORDERED.

24      Dated:    December 2, 2020                             /s/ Barbara   A. McAuliffe           _
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
